Citation Nr: 0806169	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  03-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep disturbance, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1969 to January 
1971, from October 1990 to May 1991, and from March 2, to 
July 9, 1992.  The record also indicates that the veteran had 
periods of active and inactive duty training from 1971 to 
1990.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 2001 decision by 
the RO which denied, in part, service connection for sleep 
disturbance, to include as due to an undiagnosed illness.  In 
December 2003, a hearing was held at the RO before the 
undersigned member of the Board.  The Board remanded the 
appeal for additional development in June 2004 and 2006.  

It appears that the issue of service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder has been reasonably raised by the record.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

3.  The veteran's sleep disturbance was not shown in service 
or until many years thereafter, and has been attributed to a 
diagnosed illness.  


CONCLUSION OF LAW

A sleep disorder, to include sleep disturbance as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Initially, the Board notes that the veteran originally 
claimed service connection for sleep disturbance on a direct 
basis.  (See May 2001 VA Form 21-526).  In his letter 
received in March 2002, the veteran requested consideration 
of the claim as due to an undiagnosed illness.  Prior to 
adjudication of the claim on both theories, letters dated in 
July 2001 and April 2002, fully satisfied the duty to notify 
provisions of VCAA under both theories.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for sleep 
disturbance, to include as due to an undiagnosed illness, any 
questions as to the appropriate disability rating or the 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in July 2001 and April 2002, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the April 
2002 letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, the claim was 
readjudicated, and a statement of the case (SOC) and 
supplemental statements of the case (SSOC) were promulgated 
in December 2002, August  2003, February 2006 and August 
2007.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a statement of 
the case (SOC) or supplemental SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a qualifying chronic disability at present that was 
related to service or could not be attributed to any known 
clinical diagnosis; of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was examined by VA during the pendency of this appeal and 
testified at a personal hearing at the RO before the 
undersigned member of the Board in December 2003.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield III.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he or she still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2011; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective December 18, 2006, 
the period within which such disabilities must become 
manifest to a compensable degree was extended to December 31, 
2011.  (see 71 Fed. Reg. 75,699 (December 18, 2006)).  

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which, as noted, permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  

During the pendency of this appeal, a law was passed which 
amended the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans.  38 U.S.C.A. §§ 1117, 
1118 (West 2002); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107- 103, 115 Stat. 976 (2001).  
These changes became effective on March 1, 2002.  Among other 
things, these changes revised the term "chronic disability" 
to "qualifying chronic disability," and included an 
expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  




Sleep Disturbance

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  In this case, the veteran's sleep 
disturbance has been attributed to his psychiatric problems, 
variously characterized as adjustment disorder and post-
traumatic stress disorder.  See March 2007 VA respiratory 
examination report.  

Since the veteran's sleep disturbance has been attributed to 
a known diagnosis, there is no legal entitlement to 
consideration under the undiagnosed illness provisions.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for sleep disturbance 
due to an undiagnosed illness must fail.  The veteran's sleep 
disturbance has not been attributed by any medical 
professional to a undiagnosed illness or a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome or fibromyalgia.  On the contrary, the 
examiners who have opined on the cause of the veteran's sleep 
disturbance attributed it to an identifiable psychiatric 
disorder.  (See VA examination reports dated in March 2007).  
Therefore, the Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, the veteran's claim of 
service connection for sleep disturbance due to an 
undiagnosed illness must be denied as a matter of law.  Id.  

Considering the claim on a direct basis, the Board notes that 
while the veteran testified that his current sleep 
disturbance began a couple of months after returning from the 
Persian Gulf, there is no evidence of any complaints, 
treatment, abnormalities, or diagnosis of a sleep disturbance 
during service or until several years after discharge from 
service.  The veteran specifically denied any frequent 
trouble sleeping, depressive or excessive worry, or nervous 
trouble of any sort on a Report of Medical History for 
examination for separation from service in April 1991, and no 
pertinent abnormalities were noted on examination at that 
time.  Likewise, there were no complaints or abnormalities of 
sleep disturbance on VA Persian Gulf examination in October 
1993.  The first complaint of sleep disturbance was with the 
filing of this claim in April 2001.  

Although the veteran initially asserted that his sleep 
disturbance was caused by multiple joint arthritic pain (see 
March 2002 NOD), he reported on VA psychiatric examinations 
beginning in June 2003, that his sleep disturbance was caused 
by frequent bad dreams about his service experiences in 
Southwest Asia.  At the direction of the Board remand in June 
2006, the veteran was examined by VA for the specific purpose 
of determining the nature and etiology of his sleep problems.  
The examiner indicated that the claims file was reviewed and 
provided a description of the veteran's medical history.  The 
examiner indicated that there was no evidence of a primary 
sleep disorder or sleep apnea, and opined that the veteran's 
sleep disturbance was more likely than not secondary to his 
psychiatric disorders.  The Board finds the medical opinion 
persuasive as it was based on a longitudinal review of the 
entire record, and offered a rational and plausible 
explanation for his conclusion.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  Moreover, the veteran has not 
presented any competent evidence to rebut that opinion.  

While the veteran is competent to offer evidence concerning 
the symptoms he has experience, he is not a medical 
professional competent to offer an opinion as to the nature 
or etiology of any current claimed disability.  Savage, 10 
Vet. App. at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
Accordingly, the Board finds that service connection for 
sleep disturbance on a direct basis is denied.  




ORDER

Service connection for sleep disturbance, to include as due 
to an undiagnosed illness is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


